                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,

v.                                                                      Case No. 1:13-cr-10054-JDB-1

DONALD EUGENE PRIDDY,

        Defendant.

         ORDER TRANSFERRING SECOND OR SUCCESSIVE § 2255 MOTION TO
           UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT

        Before the Court is the motion of the Defendant, Donald Eugene Priddy, seeking relief

under 28 U.S.C. § 2255 based on the recent United States Supreme Court case of Rehaif v. United

States, 139 S. Ct. 2191 (2019). (Docket Entry (“D.E.”) 71.) In 2016, the inmate filed his first §

2255 motion, which the Court denied. (See Priddy v. United States, No. 1:16-cv-01129-JDB-egb,

D.E. 6.) Priddy’s present motion seeks to add a new ground for relief and is therefore a second or

successive § 2255 motion. See Gonzalez v. Crosby, 545 U.S. 524, 532 (2005). “Before a second

or successive application . . . is filed in the district court, the applicant shall move in the appropriate

court of appeals for an order authorizing the district court to consider the application.” 28 U.S.C.

§ 2244(b)(3)(A). Defendant has not yet obtained authorization from the appellate court to file his

new claim. The motion is therefore TRANSFERRED to the Sixth Circuit for authorization. See

In re Sims, 111 F.3d 45, 47 (6th Cir. 1997) (per curiam).

        IT IS SO ORDERED this 18th day of July 2019.


                                                 s/ J. DANIEL BREEN
                                                 UNITED STATES DISTRICT JUDGE
